FIFTH DIVISION
                          MCFADDEN, C. J.,
       RICKMAN, P. J., and SENIOR APPELLATE JUDGE PHIPPS

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules

                   DEADLINES ARE NO LONGER TOLLED IN THIS
                   COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                   THE TIMES SET BY OUR COURT RULES.


                                                                      May 28, 2021



In the Court of Appeals of Georgia
 A21A0430. CORNERSTONE MINISTRIES & CHRISTIAN
     SCHOOL, INC. v. PITNEY BOWES GLOBAL FINANCIAL
     SERVICES, LLC.

      MCFADDEN, Chief Judge.

      Pitney Bowes Global Financial Services, LLC brought a suit against

Cornerstone Ministries & Christian School, Inc., d/b/a Cornerstone Ministries,

alleging that Cornerstone had failed to pay amounts owed under two equipment

leases. The trial court granted Pitney summary judgment on its claim. But Pitney was

not entitled to summary judgment, because Cornerstone has pointed to evidence

creating a factual dispute as to whether it had satisfied its debt to Pitney under the

leases. So we reverse.

      1. Facts and procedural history.
      Summary judgment is proper under OCGA § 9-11-56 (c) when there is no

genuine issue of material fact and the movant is entitled to judgment as a matter of

law. “On a motion for summary judgment the plaintiff, as movant, has the burden of

establishing the absence or non-existence of any defense raised by the defendant. We

review the grant of summary judgment de novo, construing the evidence in favor of

the nonmovant.” Greenstein v. Bank of the Ozarks, 326 Ga. App. 648, 649 (1) (757

SE2d 254) (2014) (citations and punctuation omitted).

      The evidence showed that Cornerstone entered into two contracts to lease

equipment from Pitney, one dated December 12, 2008, and another dated March 27,

2012. On November 28, 2017, counsel for Pitney sent a letter to Cornerstone

demanding payment of the principal sum of $49,528,70 that it stated was past due on

the contracts, along with interest and attorney fees. When Cornerstone did not cure

the alleged default, Pitney filed this action, titled “Complaint on Contract and

Account,” and in support of its motion for summary judgment, it provided the trial

court with the leases in question, invoices purportedly reflecting the amounts owed

under those leases, and the affidavit of an employee familiar with those documents

and with Cornerstone’s alleged debt to Pitney.



                                         2
      In response to the motion for summary judgment, Cornerstone submitted the

affidavit of its administrator and bookkeeper, who stated that she had “personal

knowledge of the facts and circumstances connected with this action” and was

“personally familiar with [Cornerstone’s] interactions with [Pitney] regarding these

leases and payments for same.” She averred that Cornerstone was not in default; that

since 2008 it had made payments exceeding $350,000 to Pitney under the leases at

issue in this case; and that it made its last payment in March 2017, “at which time

representatives of [Pitney] assured [Cornerstone] that all payments due under the

lease had been made.” Attached to the affidavits were documents that, according to

the affiant, “memorialized the payments which [Cornerstone] made to [Pitney].”

      In its brief opposing summary judgment, Cornerstone argued, among other

things, that its bookkeeper’s affidavit with its attached exhibits was evidence that

Cornerstone had fully performed its obligations under the two leases and was not

liable to Pitney for any debt. The trial court, however, concluded that no genuine

issues of material fact existed and that Pitney was entitled to judgment on its claim

as a matter of law.




                                         3
      2. A triable issue exists as to the existence of Cornerstone’s alleged

indebtedness.

      We agree with Cornerstone that the grant of summary judgment was error.

After Pitney presented evidence showing a definite amount owed by Cornerstone,

Cornerstone was “required to point to specific evidence giving rise to a triable issue

concerning [its] indebtedness.” Lockwood v. Fed. Deposit Ins. Corp., 330 Ga. App.

513, 517 (2) (b) (767 SE2d 829) (2014). The affidavit of its bookkeeper met this

requirement. She stated that she had personal knowledge of Cornerstone’s obligations

under the leases and that those obligations had been met. See Yalanzon v. Citibank

(S. Dakota) N. A., 169 Ga. App. 961, 962 (1) (315 SE2d 677) (1984) (creditor was not

entitled to summary judgment on its claim on account where debtor averred in

affidavit that the amount of debt claimed by the creditor was wrong and included with

the affidavit copies of checks paid to the creditor during the relevant period);

Andrews v. Adams Drive, Ltd., 142 Ga. App. 32, 34 (3) (234 SE2d 835) (1977) (issue

of liability on account is a question for the factfinder where the creditor established

a prima facie case that the defendants owed a certain amount on accounts and the

defendants testified “that they did not believe they owed the money and that some of

the accounts had been paid”).

                                          4
       The bookkeeper’s testimony was not vague or conclusory, as Pitney contends.

Unlike in Lockwood v. Fed. Deposit Ins. Corp., 330 Ga. App. 513, on which Pitney

heavily relies, the affidavit testimony in this case directly rebutted Pitney’s assertion

that Cornerstone owed it money. Cf. Lockwood, 330 Ga. App. at 517-518 (2) (b)

(plaintiff was entitled to summary judgment in case where defendant conceded

liability but challenged the amount of the debt, noting that defendant’s affidavit,

which speculated without explanation that plaintiff’s payment-history records

included “unapplied payments” and “unapplied credits,” was too conclusory to

overcome plaintiff’s prima facie case).

       Pitney questions the strength and credibility of the affidavit and its attached

documents. For example, it questions whether the payments that Cornerstone’s

bookkeeper averred were made “under the leases at issue” in fact pertained to those

leases. Such challenges simply underscore the existence of a triable issue on whether

Cornerstone had satisfied its obligations to Pitney under the leases. The existence of

that triable issue precludes summary judgment. See Yalanzon, 169 Ga. App. at 962

(1).

       3. Argument regarding Pitney’s alleged late billing.



                                           5
      Pitney asserts that Cornerstone has made, for the first time on appeal, a separate

argument that Pitney is not entitled to summary judgment because it breached the

leases by presenting late-billed invoices. Given our conclusion that Pitney is not

entitled to summary judgment because the bookkeeper’s affidavit created a genuine

issue of fact as to whether Cornerstone had satisfied its obligation to Pitney, we do

not need to address any such alternative argument. So we take no position on whether

Pitney has fairly characterized either Cornerstone’s appellate brief or its brief in

opposition to summary judgment.

      Judgment reversed. Rickman, P. J., and Senior Appellate Judge Herbert E.

Phipps concur.




                                          6